Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered March 23, 1989, which, after a jury trial, found in plaintiffs’ favor in the amount of $25,000, unanimously affirmed, without costs.
In this personal injury action, plaintiffs recovered damages for an attack on plaintiff Christine Long by a fellow student, Lawrence Redick, which occurred on January 16, 1985 at Harry S. Truman High School in the Bronx. We agree with the IAS court that, while there is much conflicting evidence, *313the jury was reasonably able to conclude that defendants were negligent, and that such negligence was the proximate cause of the injury. Specifically, there was a sufficient basis for the jury to conclude that Redick and Ms. Long had altercations in the past, that the school was aware of these altercations, and that immediately before the attack Redick had been yelling at Ms. Long for several minutes and that two teachers in the vicinity could have prevented the attack.
While plaintiffs claim that the damage awards are inadequate, there are insufficient grounds to substitute our judgment for the jury’s, especially in light of the conflicting medical evidence. (See, Grimaldi v Finch, 99 AD2d 920.)
We have considered all other claims and find them to be without merit. Concur—Carro, J. P., Asch, Kassal and Smith, JJ.